Citation Nr: 1039769	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
prostate disorder, to include prostatitis.

2.  Entitlement to service connection for a prostate disorder, to 
include prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1999. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in August 2010.  The transcript of 
the hearing is of record.

The issue of entitlement to service connection for prostate 
disorder, to include prostatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a prostate 
disorder, to include prostatitis was previously denied by the RO 
in a rating decision in June 2000.  There was no timely appeal 
and the decision became final.

2.  The evidence received since the June 2000 decision relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection for a prostate 
disorder, to include prostatitis.





CONCLUSIONS OF LAW

1.  The RO's rating decision in June 2000 denying service 
connection for prostatitis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for a prostate disorder, to include 
prostatitis.  38 U.S.C.A. § 5108 (West 2002& Supp 2009); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in June 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  However, the absence of such notification is not 
prejudicial in this case, involving a service connection claim.  
Given the action taken hereinbelow, it is the responsibility of 
the agency of original jurisdiction (here, the RO) to address any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Id.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material. The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  Given that new and material evidence has been 
received to reopen the claim for service connection for a 
prostate disorder, to include prostatitis at this time, the Board 
finds that no further assistance in developing the facts 
pertinent to reopen the Veteran's claim is required.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations-New and Material

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis-New and Material

Service connection for prostatitis was denied on the merits in a 
RO rating decision issued in June 2000.  The RO found that 
despite the noted episode of treatment for prostatitis in 
service, the Veteran did not present evidence of a current 
disability related thereto.  Essentially, the episode of 
prostatitis in service was acute in nature and had resolved 
without residual disability.  Although properly notified of that 
June 2000 decision, the Veteran did not file a timely appeal and 
that decision is final.  The evidence of record at the time of 
the June 2000 denial included service treatment records and a May 
2000 VA examination report (finding no current diagnosis of 
prostatitis).

Since the June 2000 rating decision, the additional evidence 
received includes private treatment records dated through 
February 2010, replete with reference to treatment for 
prostatitis and other disorders of the prostate, and the 
transcript of the Veteran's August 2010 hearing before the 
undersigned in which the Veteran generally testified concerning 
his claimed disability.  The credibility of this evidence is 
presumed for the purposes of reopening a previously denied claim.  
See Justus supra.

This new evidence of record raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a prostate disorder, 
to include prostatitis.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a prostate disorder, to include 
prostatitis, the appeal is allowed.


REMAND

Having reopened the claim, the Board finds that additional 
development is necessary.  The Board notes that the record is 
confusing concerning the diagnosis of the current prostate 
disorder.  In this regard, the service treatment records document 
one instance of treatment for prostatitis in April 1997.  
Otherwise, the service treatment records contain no documentation 
of complaints of or treatment for a prostate disorder.

Subsequent to service, the May 2000 VA examination report notes 
the single instance of treatment for prostatitis in service.  The 
Veteran complained of diminished urinary flow the past couple of 
weeks.  Objectively, the prostate was smooth, nontender and 
without nodules or pain.  The diagnosis was history of one 
episode of prostatitis; insufficient evidence to warrant a 
current diagnosis of prostatitis.   

Subsequent private treatment records are replete with 
documentation of treatment for a prostate disorder.  April 2002 
treatment records document treatment for prostatitis.  A May 2002 
private treatment record documents treatment for acute bacterial 
prostatitis.  Levaquin helped resolve the disorder; however, the 
Veteran continued to experience urinary retention.  The physician 
noted the prior episode of prostatitis, recommended further 
treatment for firmness of the right side of the prostate and 
indicated cystoscopy would be necessary if the Veteran continued 
to have recurring infections.  A March 2003 treatment record 
documents treatment for elevated PSA levels and a history of 
prostatitis with hematospermia.  A January 2004 documents 
treatment for elevated PSA levels secondary to prostatitis.  

In a November 2006 statement, the physician indicated he had been 
treating the Veteran since 2002 for his prostate disorder, 
including a history of prostatitis.  During that time the Veteran 
had elevated PSA levels and biopsies of his prostate that 
confirmed inflammation and persistent urinary symptoms that were 
bothersome.  The Veteran had been prescribed Flomax and was being 
switched to Avodart to try and control the urinary symptoms.  The 
doctor indicated that the Veteran would require ongoing treatment 
for his prostate disorder.  A January 2009 treatment record 
documents treatment for benign prostatic hypertrophy (BPH) with 
mixed lower urinary tract symptoms (LUTS).  In a February 2010 
private treatment record the diagnosis, in pertinent part, was 
nodular prostate with urinary obstruction - improved.

Given the varying diagnoses for the prostate disorder, in light 
of the Veteran's contention that his current prostate disorder 
onset in service, the Board finds that a more contemporaneous VA 
examination is necessary to reconcile any discrepancy with regard 
to diagnosis and clarify etiology of the claimed prostate 
disorder.   

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated him for his prostate disorder.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The Veteran should be afforded a VA 
genitourinary examination to determine the 
nature, extent and likely etiology of the 
prostate disorder.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should specifically 
identify/diagnosis all current prostate 
conditions, if found, and opine as to 
whether any such current prostate 
disability at least as likely as not 
(e.g., a 50 percent or greater likelihood) 
had its onset in service or is otherwise 
etiologically related to his period of 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of all indicated 
development, the Veteran's claim of service 
connection for claimed prostate disorder, 
to include prostatitis should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


